Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
	The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 2, 14 and 20.

Luke (US Patent No. 5,168,554) teaches a computer implemented method by which trace data from concurrently executing virtual processors is reformatted and organized as a linked list of successive events evoking parallel activity for any given parallel task. The trace is able to track which virtual processor is executing which thread during a given period, and all of the information contributes to the context switching record.

Venkatasubramanian (US Pub 2003/0236816) teaches techniques for use in spin-yielding in multithreaded systems, where a thread is bound to or removed from a spin-yield processor based on the number of context switches experienced by that thread in that defined time period. 



Michael et al. (US Pantet 7,203,925) teaches a system for displaying logical structure of heterogeneous source code includes a parser configured to read the source code and to generate parsed code. The code map takes the form of a directed graph in which nodes correspond to entities in the source code and links correspond to references from one entity to another. Interaction between the user and the code map is made possible by a graphical user interface in communication with the code map and the user. 

The features “receiving a plurality of context switch records and a total number of logical cores in a processing system, the context switch records generated by recording information including a process identifier, a thread identifier, and a timestamp into the context switch records and determined from context switches including thread context switches developed from executing a plurality of threads; extracting from the context switch records the information regarding the plurality of threads for a selected process executed on the logical cores over a course of time, the selected process corresponding 
linking corresponding sections of the code of the selected process to the graph of the number of logical cores over the course of time in the visualization for modification of the corresponding section of the code for execution on the logical cores”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMY E LEE/Primary Examiner, Art Unit 2195